ALLEN, J., read opinion for dismissal of appeal from order and for reversal of judgment and granting new trial.
All concur for dismissal of appeal from order, and all concur for reversal, except GROVER, J., who dissents upon the ground that it did not sufficiently appear by the evidence that the executor, by whom it is claimed the agreement was made to extend time of payment, had it in his possession at the time, or that the maker, in making the agreement, relied upon such possession or evidence of ownership.
Appeal from order dismissed, and judgment reversed and new trial granted.